       Case 1:19-cv-00328-BAM Document 36 Filed 12/22/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL J. RIVAS,                                  Case No. 1:19-cv-00328-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING DEFENDANTS’ THIRD
                                                        MOTION TO MODIFY THE DISCOVERY
13           v.                                         AND SCHEDULING ORDER
14    WILLIAMS, et al.,                                 (ECF No. 35)
15                       Defendants.                    Exhaustion Motion Deadline: February 18,
                                                        2021
16

17          Plaintiff Daniel J. Rivas (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

19   Defendants Williams and Garcia for deliberate indifference to a serious medical need in violation

20   of the Eighth Amendment. All parties have consented to United States Magistrate Judge

21   jurisdiction. (ECF Nos. 6, 24.)

22          Pursuant to the Court’s July 22, 2020 Discovery and Scheduling order, and October 22,

23   2020 and December 7, 2020 orders granting Defendants’ motions to modify the Discovery and

24   Scheduling Order, the deadline for filing motions for summary judgment for failure to exhaust

25   administrative remedies is January 4, 2021. (ECF Nos. 28, 32, 34.)

26          Currently before the Court is Defendants’ third motion to modify the discovery and

27   scheduling order to extend the deadline to file a motion for summary judgment for failure to

28   exhaust administrative remedies until February 18, 2021. (ECF No. 35.) Although Plaintiff has
                                                       1
           Case 1:19-cv-00328-BAM Document 36 Filed 12/22/20 Page 2 of 3


 1   not had an opportunity to respond to the motion, the Court finds a response unnecessary and the

 2   motion is deemed submitted. Local Rule 230(l).

 3            Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and

 4   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily

 5   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

 6   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The court may modify the scheduling order “if it cannot

 7   reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was

 8   not diligent, the inquiry should end. Id.

 9            Defense counsel states that good cause exists to modify the scheduling order because

10   Defendants have been diligently preparing their motion for summary judgment based on

11   exhaustion grounds, and the motion is largely complete. (ECF No. 35.) However, Plaintiff’s

12   record of administrative grievances is extensive, and Defendants’ counsel recently discovered on

13   December 14, 2020, that certain sets of administrative grievances were incomplete by inadvertent

14   omission. Until December 14, 2020, counsel had a good-faith belief that Defendants had received

15   all documents meant to be included in CDCR’s Office of Appeals responses to counsel’s requests.

16   Although counsel received the omitted documents two days later, Defendants require additional

17   time to procure the declarations needed to support the motion for summary judgment, and to

18   ensure that the complete record of relevant administrative appeals are provided for the Court’s

19   consideration of that motion. Counsel anticipates that, given the upcoming holidays, Defendants’

20   witnesses will require additional time to review the relevant appeals and grievances relevant to
21   the motion. Defendants request that the current deadline be extended by an additional forty-five

22   days, and that all other deadlines remain in place. (Id.)

23            Having considered Defendants’ request, the Court finds good cause to continue the

24   exhaustion motion deadline in this action. The Court finds that Plaintiff will not be prejudiced by

25   the extension requested here, and it will not result in a delay in the prosecution of this case as all

26   other deadlines will remain in place. However, Defendants are advised that further requests for
27   extension of this deadline will be subject to a narrow interpretation of good cause.

28   ///
                                                         2
       Case 1:19-cv-00328-BAM Document 36 Filed 12/22/20 Page 3 of 3


 1          Based on the foregoing, Defendants’ third motion to modify the discovery and scheduling

 2   order, (ECF No. 35), is HEREBY GRANTED. Motions for summary judgment for failure to

 3   exhaust administrative remedies shall be filed on or before February 18, 2021.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    December 22, 2020                         /s/ Barbara   A. McAuliffe         _
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
